Order granting defendant’s motion for summary judgment and dismissing the complaint, and judgment entered thereon, unanimously affirmed, with ten dollars costs and disbursements. In our opinion plaintiff’s claim accrued in 1933, when the trustees settled plaintiff’s accounts and completely liquidated its assets. The action, having been commenced more than six years after plaintiff’s claim accrued, is barred by the Statute of Limitations. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.